Citation Nr: 0301179	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  94-07 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability.

2.  Entitlement to an increased rating for calcific 
tendinitis of the right shoulder (right shoulder 
disability), currently evaluated as 20 percent disabling.

(The veteran's claim seeking a compensable evaluation for 
his service-connected residuals of a fracture of the 
distal phalanx of the right 5th finger (right hand 
disability) and a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and December 1993 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In the May 
1993 rating decision, the RO denied the veteran's claim 
seeking a TDIU, and in the December 1993 rating action, 
the RO denied his application to reopen a claim of service 
connection for psychiatric disability.  In the December 
1993 rating decision, the RO also increased the disability 
evaluation for the veteran's service-connected right 
shoulder disorder from 10 percent to 20 percent, effective 
April 19, 1993, and denied entitlement to a compensable 
evaluation for his right hand disability and to an 
evaluation in excess of 40 percent for bilateral hearing 
loss with tinnitus.  The veteran perfected timely appeals 
of these determinations to the Board.  

When this matter was previously before the Board in July 
1997 and October 1998, the Board noted the finality of a 
July 1984 Board decision that denied service connection 
for an acquired psychiatric disorder and remanded this 
case for further development and adjudication.  Because 
the RO has confirmed and continued the denial of the 
veteran's claims, this case has been returned to the Board 
for further appellate consideration.

During the veteran's April 1994 RO hearing, he 
specifically withdrew his claim seeking an increased 
rating for his bilateral hearing loss with tinnitus.  In 
addition, in an unappealed January 1995 rating decision, 
the RO denied his claim seeking entitlement to a separate 
disability rating for his tinnitus.  Moreover, in a signed 
statement, dated in April 2002, the veteran reiterated his 
desire to withdraw his bilateral hearing loss and tinnitus 
claims.  Accordingly, these issues are not before the 
Board.  See 38 C.F.R. § 20.204 (2002).  

In light of the following decision, in which the Board 
finds that new and material evidence has been presented to 
reopen the veteran's claim of service connection for 
psychiatric disability and that the duty to assist has 
been satisfied, the Board will address the merits of this 
claim.  As such, the Board has identified this issue as 
indicated on the title page.

The Board is undertaking additional development with 
respect to the veteran's claim of entitlement to a TDIU, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 
(a)(2)).  When the additional development is completed, 
the Board will provide notice of the development as 
required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903)).  After giving notice and reviewing the 
veteran's response, the Board will prepare a separate 
decision addressing this issue, as well as his claim 
seeking a compensable rating for his right hand 
disability, which is being deferred.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  In a July 1984 decision, the Board denied service 
connection for an acquired psychiatric disorder.

3.  Evidence added to the record since the July 1984 Board 
decision that denied service connection for an acquired 
psychiatric disorder is so significant that it must be 
considered in order to fairly decide the merits of the 
case.

4.  The medical evidence shows that the veteran's 
schizophrenia had its onset during service.

5.  The veteran is left-hand dominant; therefore, his 
right shoulder is his minor upper extremity.

6.  The veteran's the right shoulder disability is 
manifested by abduction and flexion limited by pain to 
between shoulder level and midway between the side and 
shoulder level; even considering the veteran's objectively 
demonstrated pain and corresponding functional impairment, 
there is no showing of, or of a disability picture 
comparable to, limitation of left arm motion to 25 degrees 
from the side.


CONCLUSIONS OF LAW

1.  The Board's July 1984 decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 4003, 4004 (West 1982); 38 C.F.R. 
§§ 19.180, 19.194 (1984).

2.  Evidence received since the July 1984 Board decision 
is new and material; the claim of entitlement to service 
connection for an acquired psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

3.  The veteran's schizophrenia was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).

4.  The criteria for an evaluation in excess of 20 percent 
for calcific tendinitis of the right shoulder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.69, 4.71a, 
Diagnostic Codes 5003, 5024, 5201, 5202, 5203 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 
Supp. 2001)) redefined VA's duty to assist a veteran in 
the development of a claim.  Guidelines for the 
implementation of the VCAA that amended VA regulations 
were published in the Federal Register in August 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  
The Board finds that all relevant evidence has been 
obtained with regard to the veteran's claims seeking 
service connection for psychiatric disability and an 
increased rating for his right shoulder disability, and 
that the requirements of the VCAA have in effect been 
satisfied.

The veteran was provided with VA examinations to determine 
the extent and severity of his right shoulder disability 
in October 1993, April 1998 and July 1999.  In addition, 
in October 1993 and September 2001, the veteran was 
afforded VA psychiatric examinations to determine the 
nature and extent of his psychiatric disability and to 
obtain an opinion as to the etiology of this condition.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  He and 
his representative have been provided with a statement of 
the case and supplemental statements of the case that 
discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on 
the claim.  In addition, in February 2001 and April 2002 
letters, the RO notified the veteran of the evidence 
needed to substantiate his claims and offered to assist 
him in obtaining any relevant evidence.  These letters 
gave notice of what evidence the veteran needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and 
the veteran's representative has been given the 
opportunity to submit written argument.  

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claims and that there is 
no prejudice to him by appellate consideration of the 
claim at this time, without a third remand of the case to 
the RO for providing additional assistance to the veteran 
in the development of his claim as required by the VCAA, 
or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
extensive record on appeal demonstrates the futility of 
any further evidentiary development and that there is no 
reasonable possibility that further assistance would aid 
him in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of these 
claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Application to reopen claim of service connection for 
acquired psychiatric disorder

In a July 1984 decision, the Board denied service 
connection for an acquired psychiatric disorder on the 
basis that the veteran had a passive aggressive 
personality disorder, which was a developmental defect and 
not a disease for which VA compensation was available.  
The evidence of record at the time of the July 1984 Board 
decision consisted of the service medical records and a 
February 1982 VA psychiatric examination report showing 
that he was diagnosed as having passive aggressive 
personality.

The Board's July 1984 decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. §§ 4003, 4004 (West 1982); 38 C.F.R. 
§§ 19.180, 19.194 (1984).  However, if new and material 
evidence is presented or secured with respect to a claim 
that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  As defined by the regulation in effect when 
the veteran filed this claim in June 1993, new and 
material evidence meant evidence not previously submitted 
to agency decision makers, which bore directly and 
substantially upon the specific matter under 
consideration, which was neither cumulative nor redundant, 
and which by itself or in connection with the evidence 
previously assembled was so significant that it had to be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2000).  In addition, for the 
purpose of determining whether a case should be reopened, 
the credibility of the evidence added to the record was to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  There was no requirement, however, that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, created a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in 
Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), reviewing the history of former section 
38 C.F.R. § 3.156(a), including comments by the Secretary 
submitted at the time the regulation was proposed, 
concluded that the definition emphasized the importance of 
a complete record rather than a showing that the evidence 
would warrant a revision of a previous decision.  Id. at 
1363.

In this regard, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45, 629.  The amended definition of 
new and material evidence, to be codified at 
38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It 
does not apply to the veteran's claim, which as noted 
above, was filed at the RO in June 1993.

Evidence associated with the claims folder since the July 
1984 Board decision includes VA and private medical 
reports, dated from the 1990s to 2002; a transcript of his 
testimony at the April 1994 RO hearing; October 1993 and 
September 2001 VA examination reports; and written 
argument submitted by or on behalf of the veteran.

Of particular significance are the VA and private 
treatment and examination reports, which show that the 
veteran has been consistently diagnosed as having 
schizophrenia and delusional disorder, Axis I psychiatric 
disabilities for which service connection is available.  
The Board notes that this is especially noteworthy given 
the basis of the Board's July 1984 decision.  Moreover, 
the VA outpatient treatment records are very significant 
because they reflect that the veteran's schizophrenia had 
its onset during service.  This evidence bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim 
of service connection for an acquired psychiatric 
disorder.  Having determined that new and material 
evidence has been added to the record, the veteran's claim 
of service connection for this condition is reopened.

III.  Service connection for psychiatric disability

In his statements and April 1994 testimony, the veteran 
argues that service connection is warranted on a direct 
basis for psychiatric disability because he has 
schizophrenia and this condition had its onset during his 
period of active duty.  In support, he notes that a 
January 1979 service medical record shows that MMPI 
(Minnesota Multiphasic Personality Inventory) testing 
conducted shortly prior to the date of that entry, 
revealed that had paranoid schizophrenia.  In addition, he 
points out a VA psychiatrist diagnosed him as having 
schizophrenia and opined that this disease had its onset 
during service.  The veteran alternatively contends 
service connection is warranted because he suffers from 
psychiatric disability secondary to his service-connected 
disabilities.

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The 
law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In addition, for certain chronic diseases, 
such as a psychosis, including schizophrenia, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service; the presumptive 
period for a psychosis is one year.  Further, service 
connection may be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  In determining whether service 
connection is warranted for a disability, VA is 
responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The service medical records show that the veteran was seen 
on numerous occasions, on both an inpatient and outpatient 
basis, for treatment of psychological problems, and as 
noted above, psychological testing indicated that he had 
paranoid schizophrenia.  Further, because as noted above 
the medical evidence dated subsequent to the Board's July 
1984 decision shows that the veteran has been diagnosed as 
having an Axis I psychiatric disability for which service 
connection is available, the Board will focus on those 
diagnoses as well as the evidence that addresses whether 
the veteran has a psychiatric disability that either had 
its onset or is related to an in-service disease or 
injury.

The voluminous medical evidence indicates that the veteran 
has been receiving regular VA inpatient and outpatient 
care for psychiatric disability since prior to filing this 
claim.  A careful review of the VA outpatient treatment 
records shows he has been repeatedly diagnosed as having 
either schizophrenia or paranoid schizophrenia, although 
he has also been assessed as having a delusional disorder.  
Of particular significance, the Board observes that the 
veteran's regular VA treating psychiatrist has 
consistently diagnosed him as having schizophrenia.  
Moreover, the entries show that this physician described 
the veteran as "well known to him," and in a February 1994 
record, diagnosed him as having this disease and opined 
that his schizophrenia had had its onset during the 
veteran's period of service; in offering this assessment, 
the psychiatrist noted that the veteran was diagnosed as 
having a personality disorder during service.  Moreover, 
in an August 1998 outpatient record, that same 
psychiatrist reaffirmed his diagnosis of paranoid 
schizophrenia, and commented, "Initially I thought [the 
veteran] was suffering from a paranoid disorder, but the 
picture of distinct, frequent auditory hallucinations, and 
an elaborate delusional system of a bizarre nature, 
suggests a schizophrenic process."  Finally, the most 
recent outpatient record associated with the claims 
folder, dated in October 2002, reflects that the veteran 
continues to be diagnosed by other VA examiners as 
suffering from paranoid schizophrenia.

As noted above, during the course of this appeal the 
veteran was afforded formal VA psychiatric examinations in 
October 1993 and September 2001.  The October 1993 
examiner, who apparently did not have the opportunity to 
review the veteran's pertinent medical history, diagnosed 
him as having schizoaffective disorder, paranoid 
personality disorder, and anti-social personality 
disorder.  In any event, the October 1993 examiner did not 
offer an opinion as to the onset or etiology of the 
veteran's psychiatric impairment.  The Board notes that 
"schizoaffective disorder" is categorized as a psychotic 
disorder, rather than a personality disorder, by the 
American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

The examiner who conducted the September 2001 VA 
psychiatric examination diagnosed the veteran as having 
severe paranoid personality disorder with passive 
aggressive features.  In offering this diagnosis, the 
examiner stated that although the veteran's psychiatric 
condition had its onset during service, the features of 
the disorder were more consistent with that Axis II 
diagnosis rather than an Axis I diagnosis, including 
schizophrenia.  

In adjudicating a claim, the Board is charged with the 
duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Indeed, the United States Court of Appeals for Veterans 
Claims (Court) has declared that in adjudicating a claim, 
the Board has the responsibility to do so.  Bryan v. West, 
13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  In doing so, where as here the 
Board is presented with conflicting medical evidence, it 
is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  Evans 
v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  In this regard, the Board 
notes that the Federal Circuit and the Court have both 
specifically rejected the "treating physician rule."  See 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
Guerrieri, the Court offered guidance on the assessment of 
the probative value of medical opinion evidence.  The 
Court instructed that it should be based on the medical 
expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches.  Id. at 
470-71.

After a careful review of the record, the Board concludes 
that service connection for schizophrenia is warranted.  
In reaching this conclusion, the Board notes that the VA 
psychiatrist who regularly treated the veteran for many 
years, and who specifically indicated that the veteran was 
well known to him, repeatedly diagnosed him as having 
schizophrenia.  Further, he has explained the basis for 
his diagnosis.  Moreover, because he has had the 
opportunity to evaluate the veteran's psychiatric 
impairment over several years, he has reported his 
observations in detail and offered a well-reasoned basis 
for his assessments.  As such, the Board is of the opinion 
that the information contained in his reports is of the 
greatest probative value.  

In addition, the Board observes that his impressions are 
consistent with the medical assessments recorded in the 
voluminous pertinent medical evidence, which show that 
various VA examiners have similarly and overwhelmingly 
concluded that the veteran suffers from paranoid 
schizophrenia.  In this regard, the Board notes that 
although the records show he was also assessed as having 
delusional disorder, according to DSM-IV, schizophrenia 
and delusional disorder are Axis I psychotic disorders.  

Further, the Board observes that as the only two opinions 
of record addressing the onset of the veteran's 
psychiatric impairment, i.e., the February 1994 VA 
outpatient treatment entry and the September 2001 VA 
examination report, reflect that the veteran's psychiatric 
condition had its onset during the veteran's period of 
service.  As such, service connection for schizophrenia is 
warranted.  

In light of this decision granting direct service 
connection for schizophrenia, that aspect of the veteran's 
claim that sought service connection on a secondary basis, 
is moot.

II.  Increased rating for right shoulder disability

A.  Background

In that same July 1984 decision that denied service 
connection for an acquired psychiatric disorder, the Board 
granted service connection for calcific tendinitis of the 
right shoulder, and in an August 1984 decision 
implementing the Board's determination, the RO assigned a 
noncompensable evaluation for this disability under 
Diagnostic Code 5024, effective May 16, 1981.  The veteran 
appealed, and in February 1985, the RO increased the 
evaluation of this condition to 10 percent under that same 
code, effective May 16, 1981.  That rating and the 
characterization of the service-connected disability 
remained in effect when the veteran filed this claim 
seeking an increased rating in June 1993.

In October 1993, the veteran was afforded formal VA joints 
and general medical examinations, which were conducted by 
the same physician.  During the examinations, the veteran 
discussed the history of his right shoulder disability and 
complained of having "pain on any motion."  The examiner 
noted that the veteran was left-hand dominant and stated 
that the veteran's right shoulder muscles were good in 
spite of non-use.  There was no swelling or right shoulder 
deformity, but the examiner reported that the veteran had 
right shoulder pain during all planes of motion, and that 
he was able to accomplish forward elevation to 40 degrees, 
lateral elevation to 70 degrees, and that he was able to 
rotate medially to 90 degrees and laterally to 45 degrees.  
X-rays of the right shoulder showed evidence of old trauma 
and the examiner diagnosed the veteran as having residuals 
of an injury to the right shoulder.

Based on the findings contained in the October 1993 VA 
examination reports, which reflect identical range of 
motion findings, the RO increased the evaluation of the 
veteran's right shoulder disability to 20 percent under 
Diagnostic Code 5024, effective April 19, 1993.  In doing 
so, the RO noted that his right shoulder movement was 
painful and that the veteran's right shoulder was his 
minor extremity.

The veteran perfected an appeal, and in his statements and 
April 1994 testimony before a hearing officer at the RO, 
asserted that his right shoulder disability was productive 
of constant, excruciating right shoulder pain and 
resulting functional impairment.  The veteran reported 
that due to the pain and functional loss stemming from his 
right shoulder disability, he was no longer able to work 
as a crane operator.  In doing so, he stated that even 
ascending a ladder was painful.

In addition, the veteran submitted a June 1993 private 
medical report, prepared by Dr. Arthur D. Greene.  In the 
report, Dr. Greene indicated that, despite taking anti-
inflammatory medications, the veteran had significant 
right shoulder pain and discomfort.  In addition, the 
examiner reported that the veteran had right shoulder 
arthritis due to the in-service injury.

In July 1997, the Board remanded this matter to associate 
outstanding records with the claims file and to afford the 
veteran a contemporaneous VA examination to obtain a 
medical opinion assessing the veteran's functional 
impairment in light of the guidance offered by the Court 
in DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In 
doing so, the Board indicated that the examiner had to 
review the claims folder.

Consistent with the Board's instructions, in April 1998, 
the veteran was afforded a VA bones examination.  At the 
outset of the report, however, the examiner indicated that 
he did not have the opportunity to review the claims 
folder.  During the examination, the veteran complained of 
having chronic, severe, right shoulder pain and 
corresponding limitation of motion.  In addition, the 
veteran reported that he was unable to obtain employment 
as an overhead crane operator due to symptomatology 
attributable to this disability.

The examination revealed that the veteran had a small, 
tender lump over his right shoulder.  The examiner 
reported that the veteran "refused" to move his right 
shoulder beyond 85 degrees of abduction and 70 degrees of 
forward extension.  In addition, he indicated that passive 
range of motion was normal, although the examiner stated 
that the veteran complained of having pain at the extremes 
of motion.  The examination also disclosed that the 
veteran had no muscle atrophy of the right upper 
extremity.  X-rays showed that he had a moderate degree of 
degenerative arthritis of the right acromioclavicular 
joint and "rather extensive" ossification of the conoid 
ligament of the right shoulder, which was consistent with 
the in-service injury.

In October 1998, the Board again remanded this claim 
because, among other things, the April 1998 examiner had 
not reviewed the claims folder.  In compliance with the 
Board's October 1998 remand instructions, in July 1999 the 
veteran was afforded another VA orthopedic examination.  
At the outset of the report, the physician indicated that 
he had reviewed the veteran's medical records.  During the 
examination, the veteran reported that he was left-hand 
dominant and complained that despite treating his right 
shoulder disability with Motrin, he suffered from severe 
episodes of right shoulder disability during flare-ups.  
The veteran added that, during these times, simple tasks 
such as mowing grass or performing light household chores 
caused him right shoulder pain and numbness, and that he 
experienced a tingling in the first and second fingers of 
his right hand.  The veteran also reported that he had 
been employed as a chauffeur for a brief period of time, 
but that he was unable to maintain that occupation due to 
flare-ups of his right shoulder disability.

The examination revealed that the veteran was very 
muscular and had no evidence of atrophy of his right 
shoulder girdle, arm or forearm.  In addition, passive 
range of motion studies showed that the veteran had right 
shoulder flexion and abduction to 180 degrees.  The 
examiner indicated, however, that due to pain, active 
range of motion for flexion and abduction was limited to 
90 degrees, and internal and external rotation were each 
limited to 40 degrees due to pain.  The physician added 
that muscle testing of the right upper extremity was 
characterized by "giving way," which he said was 
consistent with lack of full effort and cooperation.  
Testing revealed that all of the muscles of the right 
upper extremity were markedly weaker than those on the 
left side, which the examiner indicated, was inconsistent 
with his full muscle girth.  In addition, the examiner 
opined that there was no additional limitation of motion 
or joint function of the right shoulder due to pain, 
fatigue, weakness or lack of endurance following 
repetitive use.  The diagnosis was status post right 
shoulder sprain with old residual calcification of 
coracoacromial ligaments, right shoulder.

Subsequent to offering these assessments, the examiner 
commented that he found no objective evidence of 
significant impairment of the right upper extremity.  He 
added that the weakness, which he stated was displayed 
throughout the entire right upper extremity musculature, 
was voluntary and in his opinion not consistent with his 
full muscular development.  In addition, the examiner 
reported that the disability was manifested by multiple 
tenderness without swelling or other abnormality.  
Finally, he stated that the veteran exhibited a plethora 
of subjective complaints and findings that were 
accompanied by a paucity of objective findings.

Finally, VA outpatient treatment records show that the 
veteran was seen on several occasions for numerous 
complaints related to his right shoulder disability.



B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth 
in the VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2002).  
After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  See 38 C.F.R. § 4.3 (2002).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. 4.1 (2001); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to 
pain, weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. at 204-7.

In addition, under the laws administered by VA, 
disabilities of the shoulder and arm are rated under 38 
C.F.R. § 4.71a, Diagnostic Codes 5200 through 5203 (2002).  
For rating purposes, a distinction is made between major 
(dominant) and minor musculoskeletal groups.  Handedness 
for the purpose of a dominant rating will be determined by 
the evidence of record, or by testing on VA examination.  
Only one hand shall be considered dominant.  The injured 
hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant 
hand for rating purposes. 38 C.F.R. § 4.69 (2002).  Here, 
as the service medical records and post-service medical 
records indicate that the veteran is left-hand dominant, 
his right shoulder is his minor shoulder for rating 
purposes.

The veteran's right shoulder disability is currently rated 
as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, for tenosynovitis, which is rated as 
degenerative arthritis under Diagnostic Code 5003.  
According to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic code of the 
joint involved, with a 10 percent evaluation assigned for 
limited motion that is noncompensable under the 
appropriate diagnostic code.  Limitation of motion of the 
shoulder, in turn, is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  

Diagnostic Code 5201 provides that, to warrant the 
assignment of a 30 percent evaluation for a disability on 
the basis of limitation of motion of the minor (right) 
arm, motion must be limited to 25 degrees from the side.  
Assignment of a 20 percent evaluation contemplates 
limitation of motion of the arm midway between the side 
and shoulder level.  In addition, if arm motion is limited 
to shoulder level, assignment of a 20 percent disability 
evaluation is also warranted.

Here, the October 1993 examination report shows that, due 
to pain, the veteran's right shoulder flexion and 
abduction were limited to 70 degrees and 40 degrees, 
respectively.  Because these findings indicate that the 
motion was limited by pain, the DeLuca factors were 
already taken into consideration, i.e., the findings 
reflect active rather than passive limitation of motion.  
In any event, because the veteran is left-hand dominant, 
these range of motion findings most closely approximate 
limitation of motion of the arm to midway between the side 
and shoulder level, and thus a 20 percent evaluation, and 
no higher, is appropriate.  This conclusion is buttressed 
by the findings of the range of motion studies contained 
in the April 1998 VA examination report, which show that 
the veteran had active abduction and flexion to 85 degrees 
and 70 degrees, respectively, findings that are similarly 
consistent with a 20 percent rating.  Finally, the July 
1999 examination revealed that although he had full 
passive flexion and abduction, passive range of motion, 
i.e., that limited by pain, were each limited to 90 
degrees, which likewise is consistent with no more than a 
20 percent rating.  As such, a higher rating is not 
warranted under this code.

The Board has also considered whether the veteran is 
entitled to a higher rating under any other applicable 
diagnostic code.  In the absence of evidence of, or of 
disability comparable to, ankylosis, however, evaluation 
under Diagnostic Code 5200, the only other potentially 
applicable diagnostic code that provides an evaluation in 
excess of 20 percent for minor shoulder disability, is not 
appropriate.  Thus, the Board finds that the record 
presents no basis upon which to grant an increased 
evaluation for the veteran's left shoulder disability 
under the relevant diagnostic codes, even when functional 
loss due to pain is considered.  See 38 C.F.R. §§ 4.7, 
4.40, 4.45; DeLuca, 8 Vet. App. at 205-7.

The above determination is based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that the veteran's 
right shoulder disability reflects so exceptional or 
unusual a disability picture as to warrant the assignment 
of an evaluation higher than 20 percent on an 
extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2002).  
The disability does not result in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation) or warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of such factors, the Board is not required to 
remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

ORDER

Service connection for schizophrenia is granted.

An increased rating for right shoulder disability is 
denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

